                          UNITED STATES DISTRICT COURT
                               DISTRICT OF NEVADA

LOUIS RANDOLPH aka               )                      3:17-CV-0085-MMD-CLB
CLYDE LEWIS, Inmate #48875,      )
                                 )
           Plaintiff,            )                      MINUTES OF THE COURT
                                 )
     vs.                         )                      January 8, 2020
                                 )
NEVADA DEPARTMENT OF             )
CORRECTIONS, et al.,             )
                                 )
           Defendants.           )
________________________________ )

PRESENT: THE HONORABLE CARLA BALDWIN, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:                LISA MANN             REPORTER: NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

        Plaintiff’s motion for a corrected copywork order (ECF No. 72) is GRANTED in part.
In his motion, plaintiff states that he has exceeded his photocopy limit and requests that
the court allow him to exceed the limit in order to prosecute this case. The court will allow
plaintiff a one-time opportunity to exceed his photocopy limit in the amount of $15.00 in this
case. The additional $15.00 shall be added to plaintiff’s prison account to be paid when
plaintiff has funds available. The court cautions plaintiff that he should carefully consider
the documents he intends to copy because the court will not allow plaintiff to exceed the
copy limit by more than $15.00 under any circumstance.

      The Clerk shall mail a copy of this order to Chief of Inmate Services for NDOC, P.O.
Box 7011, Carson City, Nevada 89702.

       Plaintiff’s motion for extension of time (ECF No. 71) is GRANTED. Plaintiff shall
have until February 25, 2020 to an opposition defendants’ motion for summary judgment.
No further extensions of time shall be granted.

       IT IS SO ORDERED.
                                                 DEBRA K. KEMPI, CLERK

                                          By:             /s/
                                                 Deputy Clerk
